 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   CORY DWAYNE MICENHEIMER,                      1:19-cv-00115-DAD-GSA-PC
10                 Plaintiff,          FINDINGS AND RECOMMENDATIONS,
                                       RECOMMENDING THAT PLAINTIFF’S
11       vs.                           MOTION FOR PRELIMINARY
                                       INJUNCTIVE RELIEF BE DENIED
12   KERN VALLEY STATE PRISON, et al., (ECF No. 12.)
13               Defendants.                       OBJECTIONS, IF ANY, DUE WITHIN
                                                   FOURTEEN DAYS
14

15

16

17   I.     BACKGROUND
18          Cory Dwayne Micenheimer (“Plaintiff”) is a state prisoner proceeding pro se and in
19   forma pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On January 24, 2019,
20   Plaintiff filed the Complaint commencing this action. (ECF No. 1.) On February 11, 2019, the
21   court screened the Complaint under 28 U.S.C. § 1915 and issued an order dismissing the
22   Complaint for failure to state a claim and for violation of Rule 8, with leave to file an amended
23   complaint within thirty days. (ECF No. 7.) On April 1, 2019, Plaintiff filed a motion for
24   extension of time, and on April 11, 2019, the court granted him a thirty-day extension of time
25   to file the amended complaint. (ECF Nos. 10, 11.)
26          On May 9, 2019, Plaintiff filed a motion to compel prison officials to provide him with
27   ten copies of the amended complaint. (ECF No. 12.) The court construes Plaintiff’s motion as
28   a motion for preliminary injunctive relief.

                                                     1
 1   II.    PRELIMINARY INJUNCTIVE RELIEF
 2          AA plaintiff seeking a preliminary injunction must establish that he is likely to succeed
 3   on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief,
 4   that the balance of equities tips in his favor, and that an injunction is in the public interest.@ Id.
 5   at 374 (citations omitted). An injunction may only be awarded upon a clear showing that the
 6   plaintiff is entitled to relief. Id. at 376 (citation omitted) (emphasis added).
 7          Federal courts are courts of limited jurisdiction and in considering a request for
 8   preliminary injunctive relief, the court is bound by the requirement that as a preliminary matter,
 9   it have before it an actual case or controversy. City of Los Angeles v. Lyons, 461 U.S. 95, 102,
10   103 S.Ct. 1660, 1665 (1983); Valley Forge Christian Coll. v. Ams. United for Separation of
11   Church and State, Inc., 454 U.S. 464, 471, 102 S.Ct. 752, 757-58 (1982). If the court does not
12   have an actual case or controversy before it, it has no power to hear the matter in question. Id.
13          To the extent that Plaintiff seeks a court order compelling officers at Salinas Valley
14   State Prison to act on his behalf, the court lacks jurisdiction to issue such an order because the
15   order would not remedy any of the claims upon which this case proceeds. This case was filed
16   against officers at Kern Valley State Prison for treason.          Plaintiff requests a court order
17   compelling officers at Salinas Valley State Prison, where he is presently incarcerated, to
18   provide him with copywork. Because such an order would not remedy any of the claims in this
19   case. Additionally, the court lacks jurisdiction to issue the order sought by Plaintiff, thus
20   Plaintiff=s motion must be denied.
21   III.   CONCLUSION AND RECOMMENDATIONS
22          Based on the foregoing, IT IS HEREBY RECOMMENDED that Plaintiff’s motion
23   for preliminary injunctive relief, filed on May 9, 2019, be DENIED for lack of jurisdiction.
24          These findings and recommendations are submitted to the United States District Judge
25   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
26   (14) days after the date of service of these findings and recommendations, Plaintiff may file
27   written objections with the court.      Such a document should be captioned “Objections to
28   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

                                                       2
 1   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
 2   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
 3   (9th Cir. 1991)).
 4
     IT IS SO ORDERED.
 5

 6      Dated:     May 13, 2019                           /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   3
